DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the closest prior art, Nakamura (US 2016/0320615) discloses a head-up display device (see Fig 1A) configured to make a virtual image of a display image to be visible from a predetermined view area by projecting the display image on a display element (see Fig 1A; a virtual image 12 is visible from a predetermined view area 11 by projecting the display image on a display 10), the head-up display device comprising: a laser light emission unit configured to emit a laser light (see Fig 1A and 1B; Para [0044-45]; light source 100 emits laser light); a scanning unit configured to scan the laser light emitted by the laser 1, and a normal line at an arbitrary position of the base surface is defined as N2; a maximum value among angles between the normal line and the reference line is defined as θmax , and min; the base surface angle change amount is defined as an absolute value of a difference between θmax and θmin; Equation (1)                         
                            β
                            =
                            L
                            *
                            (
                            
                                
                                    1
                                
                                
                                    R
                                    m
                                
                            
                            +
                            
                                
                                    1
                                
                                
                                    R
                                    w
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    R
                                    i
                                
                            
                            )
                        
                    , Equation (2)                         
                            
                                
                                    R
                                    i
                                
                                
                                    D
                                
                            
                            =
                            0.1
                            ~
                            0.25
                        
                     in the Equation (1), L is a size of the light diffusion member; Rm is a mirror curvature radius of the projection unit; Rw is a radius of curvature of the display element; and Ri is provided by the Equation (2), and is an allowable value of a field curvature based on physiological knowledge of an eyeball, and D is a distance from the view area to the virtual image, along with the structural limitations positively recited in each respective independent claim. Claims 2-7 are dependent on claim 1, and are therefore allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Atsuumi (US 2017/0154406) discloses a relevant head-up display device, but fails to remedy the deficiencies of the prior art.
	Uchida (US 2019/0146237) discloses a relevant diffuser plate for use in head-up display devices, but fails to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872